PARKER, C.J.
Plaintiff assigns as error that part of Judge Cowper’s judgment that the referee’s findings of fact Nos. 4, 7, and that part of 12 quoted below are found to be in error:
*102“That portion of Referee’s findings of fact No. 12, reading: . that the plaintiff is entitled to one-half of this sum.’ (the fair rental value of the property at 101 West Durham Road)
Plaintiff contends in her brief as follows:
“Mrs. Terrell filed with the Court, without objection by the defendant, her affidavit stating that she knows of her own knowledge that each and every parcel of real estate now owned by the partners was purchased with partnership funds; that all mortgages placed on the land have been paid back out of partnership earnings. That a part of the land which they have owned at one time or another has been sold in the course of partnership business operations and that without exception all of the money received from the sale of any such land has been treated as partnership money and used as capital funds belonging to the partnership in the normal operation of its business (R. pp. 11 and 12); that she knows that the sole purpose of acquiring any of the land and sole purpose of retaining titles thereto has been to secure for the partnership a permanent place from which to carry on its operations.
“In her oral testimony before the Referee, Mrs. Terrell again testified that the land was bought as a part of the partnership business and for the benefit of the business. (R. pp. 27 and 28). That when land was sold the money was put back into the business, that the buildings were used for business purposes and that all money paid out or received on or from the land was treated as money of Terrell’s Grocery. (R. pp. 28, 30).
“In his oral testimony the defendant confined himself entirely to matters having absolutely nothing to do with the ownership of the land. He at no point raised the slightest contention that they owned this land in any right other than as tenants in partnership. (R. p. 32).
“In short, all the evidence before the Referee shows, therefore, that the real estate owned by the Terrells was bought by them as partners and for the use of their partnership. There is absolutely no evidence that it was bought for any other purpose. Furthermore, the evidence shows clearly that it was paid for with partnership money, and that the real estate has been used solely for the benefit of the partnership.”
The written agreement entered into by plaintiff and defendant on 18 March 1965 is attached to the complaint and made’ a part thereof. This agreement recites .that the parties hereto now and for *103several years prior to signing this agreement have owned as partners that business in the town of Cary which is knowm as Terrell’s Grocery, and the parties hereto desire to enter into this written statement ratifying and confirming their respective owmership in said business. In this agreement the parties agreed with each other as follows: (1) That they own as partners that business in the town of Cary known as Terrell’s Grocery; and (2) that they each own one-half of the assets of said business and are each entitled to one-half of the income therefrom, and that each shall have equal rights as partners in the management and operation of the partnership business.
In the hearing before the referee, J. T. Terrell, the defendant, testified as follows:
“Dieect EXAMINATION by Mr. Sink:
I entered into a partnership agreement on the 18th day of March, 1965. There was no partnership prior to that time. There is no date for the beginning of the partnership because she is not a partner. I signed the agreement on the promise she was going to come back and live with me. That’s why I say she tricked me. I signed the agreement because she says we are going back to live together and she did not want to go back until she was satisfied I was going to sign that paper.
“Cross-ExamiNAtion by Mr. Langston:
Mrs. Terrell and I were living together up until maybe two years ago until about the 10th of December, 1963. She hasn’t been no partner all these years. She worked there for some of these years. She worked in the store some. After she quit her job she worked there regularly and cooked and kept house. I didn’t pay her anything for it and I ain’t been paid neither. Both of us worked for free.
“I signed it so I don’t see where there is any difference. It was my mistake. I have done and done it and there is nothing I can help about it. The 18th day of March, 1965, would be my date as to date at which a partnership began because the way she got it would tricking me and I had an honest opinion about it that we was going back and living together.”
In Davis v. Davis, 184 N.C. 108, 113 S.E. 613, the proper procedure when a judge reviews a referee’s report is as follows:
“When exceptions are taken to a referee’s findings of fact and law, it is the duty of the judge to consider the evidence and give his own opinion and conclusion, both upon the facts and the law. He is not permitted to do this in a perfunctory way, *104but he must deliberate and decide as in other cases — use his own faculties in ascertaining the truth, and form his own judgment as to fact and law. This is required not only as a check upon the referee and a safeguard against any possible error on his part, but because he cannot review the referee’s findings in any other way.”
The report of the referee is under the control of the court, and the power of review is a broad one and the court may “set aside, modify, or confirm it in whole or in part.” G.S. 1-194.
It is manifest from the record that Judge Cowper believed the testimony of Joseph Theodore Terrell, the defendant, that there was no partnership agreement between plaintiff and himself and although it is stated in the agreement attached to the complaint and made a part thereof that the parties for several years prior to the signing of this agreement on 18 March 1965 were partners, plaintiff “tricked” him into signing this agreement upon her promise that she was going to come back and live with him, which in fact she did not do. In addition, the referee’s unchallenged finding of fact No. 5 “that no partnership tax returns were ever filed,” fortifies defendant’s testimony. It is equally manifest that Judge Cowper did not believe the testimony of plaintiff that there was any partnership before that date.
“It is fundamental, of course, that a referee’s finding of facts must be predicated on, and reasonably warranted by, the evidence before him and not be contradictory thereof; he cannot infer and find a material fact directly contrary to the evidence before him on a reference.” 45 Am. Jur., References, § 35.
Judge Cowper in the exercise of his duty to consider the evidence given, in the performance of the duty imposed upon him by virtue of the provisions of G.S. 1-194, held that the referee’s findings of fact Nos. 4, 7, and part of 12 are in error so that there is not sufficient evidence in the record to indicate that any of the real property purchased or intended to be purchased is partnership property, and plaintiff has failed to prove that any of the property was intended to be purchased as partnership property, and the record indicates that the real property was purchased by plaintiff and defendant as tenants by the entirety. His finding has support in the evidence and is binding upon us upon review, and he was correct in setting aside the referee’s findings of fact Nos. 4, 7, and 12 to the extent as indicated. Plaintiff’s assignments of error in that respect are overruled.
Plaintiff assigns as error the referee’s conclusion of law and Judge Cowper’s adjudication that the lands and buildings in connection with Terrell’s Grocery are held by plaintiff and defendant as tenants *105by the entirety. The judge may set aside the referee’s findings of fact and conclusions of law in whole or in part and may substitute his findings of fact and conclusions of law in whole or in part. Ramsey v. Nebel, 226 N.C. 590, 39 S.E. 2d 616. However, there must be some competent evidence to support the findings of fact by the judge. Threadgill v. Faust, 213 N.C. 226, 195 S.E. 798.
The referee in his report states, “Documentary evidence was also introduced.” The unchallenged findings of fact by the referee show that title to the land and buildings comprising the business of Terrell’s Grocery in Cary, North Carolina, on N. C. Highway #54 is in .the name of Joseph Theodore Terrell and Bessie Abbott Terrell, and were purchased in or about 1954 or 1955. At the time of the conveyance the parties were husband and wife.
Judge Moore said for the Court in Smith v. Smith, 249 N.C. 669, 107 S.E. 2d 530:
“ ‘A conveyance of land must be in writing and comply with certain formalities, and its principal function is to evidence the transfer of a particular interest in land. ... an agreement which contradicts express provisions of the deed . . . which “would change the essential nature” of a deed absolute, may not be shown.’ Stansbury, North Carolina Evidence, Sec. 255, pp. 512 and 514. The Parol Evidence Rule applies in litigation involving the construction of the nature and quality of estates conveyed by deed. Heaton v. Kilpatrick, 195 N.C. 708, 143 S.E. 644; Flynt v. Conrad, 61 N.C. 190. A conveyance cannot be contradicted by a parol agreement, nor, in the absence of proof of fraud, mistake, or undue influence, can a deed solemnly executed and proven be set aside by parol testimony. Walters v. Walters, 172 N.C. 328, 90 S.E. 304; Mfg. Co. v. Mfg. Co., 161 N.C. 430, 77 S.E. 233.”
“A deed to husband and wife, nothing else appearing, vests the title in them as tenants by the entirety with right of survivorship.” 2 Strong’s N. C. Index, Husband and Wife, § 14. Nothing else appears in Judge Cowper’s judgment to prevent the application of this rule. Judge Cowper was correct in adjudicating that the land and buildings used in connection with Terrell’s Grocery are held by plaintiff and defendant as by the entirety.
Plaintiff assigns as error the adjudication of Judge Cowper “that the plaintiff have and recover of defendant the sum of $2,166.00.” This assignment of error is overruled. The referee adjudicated that the plaintiff have and recover $3,749.33 from defendant. The referee’s figure of $3,749.33 is made up from his unchallenged finding of fact No. 9 that the income from the partnership from 1 December 1963 *106to 2 July 1965 was $4,322.00, and half of that is $2,166.00, plus thé fair rental of the property at 101 West Durham Road, Cary, for the period 2 July 1965 until the date of his report is $3,166.66, and half of that is $1,583.33. The $2,166.00 plus $1,583.33 amounts to $3,749.33, the amount the referee submitted in his report to the court that plaintiff recover from defendant. This was error because title to the property at 101 West Durham Road, Cary, was held by the parties as an estate by the entireties, and during the coverture the husband is entitled exclusively to the rents and profits to the exclusion of the wife. Smith v. Smith, 255 N.C. 152, 120 S.E. 2d 575; Porter v. Bank, 251 N.C. 573, 111 S.E. 2d 904; Williams v. Williams, 231 N.C. 33, 56 S.E. 2d 20; Atkinson v. Atkinson, 225 N.C. 120, 33 S.E. 2d 666; Bank v. Hall, 201 N.C. 787, 161 S.E. 484.
All plaintiff’s assignments of error have been carefully considered and all are overruled. The judgment of Judge Cowper below is
Affirmed.